Citation Nr: 1608005	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from June 1969 to March 1971, to include service in the Republic of Vietnam from May 1970 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a video-conference hearing.  A hearing transcript has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R.                 § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral upper and lower extremity sensorimotor polyneuropathy is related to his acknowledged in-service exposure to herbicides.


CONCLUSION OF LAW

Bilateral upper and lower extremity sensorimotor polyneuropathy was incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the claim of entitlement to service connection for bilateral upper and lower extremity sensorimotor polyneuropathy is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The record indicates that the Veteran served in Vietnam from May 1970 to October 1970.  A presumption exists for Veterans who served in Vietnam during the Vietnam War Era where certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).   38 C.F.R.        § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).

While early-onset peripheral neuropathy is among those diseases for which presumptive service connection is available, such must manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.307(6)(ii).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current bilateral upper and lower extremity peripheral neuropathy is related to his exposure to herbicides in Vietnam.  During his January 2016 Board hearing, the Veteran testified that he began experiencing numbness and tingling in his feet and hands shortly after service discharge and that he experienced symptoms continuously since such time.  He also testified that he sought treatment from a podiatrist soon after service and was given orthotics to treat his symptoms.  The Veteran's spouse testified that she met the Veteran in the summer of 1971 and recalled that the Veteran had complained of sensitivity in his feet.  She also indicated that he would rub his hands so that they would "wake" up early in their relationship and that his symptoms have worsened over time.

Service treatment records contain a March 1971 service discharge examination, which found the Veteran's upper and lower extremities to be normal.  A May 2010 RO Memorandum made a formal finding that the Veteran's complete original service treatment records were unavailable.   

Post-service treatment records indicate that the Veteran underwent electromyography (EMG) testing in October 2007.  These testing results were found to be consistent with fiber-length dependent axonal polyneuropathy in the lower extremities.  A record from Dr. E.H. reflects that electrodiagnostic studies of both upper extremities revealed evidence of a severe bilateral carpal tunnel syndrome.  Following such testing, a review of the record, and a physical examination, the impression was distal axonal polyneuropathy with bilateral carpal tunnel syndrome.

A December 2009 opinion from Dr. J.D., the Veteran's private physician, indicates that the Veteran had peripheral neuropathy that was probably due to Agent Orange.
However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is therefore being afforded little, if any, probative weight.

In June 2010, the Veteran underwent a VA examination at which time he indicated that his symptoms of neuropathy began in the late 1970's.  Following an interview with the Veteran, a review of the record, and a physical examination, the examiner diagnosed severe peripheral sensorimotor axonal symmetric polyneuropathy that affected the bilateral lower extremities, and bilateral moderate to severe sensory and motor median compression neuropathy (carpal tunnel syndrome).  The examiner did not offer an etiological opinion.

An October 2014 Disability Benefits Questionnaire for Peripheral Nerves Conditions completed by the Veteran's physician reflects a diagnosis of moderate to severe sensorimotor polyneuropathy, with axonal greater than demyelinating features, based on a February 2012 nerve conduction study (NCS) and needle EMG of the bilateral upper and lower extremities.  

A December 2015 opinion from Dr. C.K., a private physician, indicates that the Veteran had reported a long history of peripheral neuropathy, with symptoms beginning as early as 1971, when he initially experienced bilateral foot numbness, which resulted in numerous orthopedic consultations that failed to improve his condition.  The physician noted that the Veteran's symptoms had steadily worsened and that he had been dealing with intense bilateral paresthesias and dysesthesias with related gait abnormality for 30 years.  The physician noted that the Veteran served in Vietnam and was inadvertently sprayed with Agent Orange during his deployment.  The physician further opined that the Veteran has not been found to have diabetes, deficiencies of Vitamin B12, Thiamine, folic acid, or any other disease associated with cutaneous neuropathy.  Therefore, the physician opined that there was a greater than 50 percent chance that the Veteran's neuropathy was related to Agent Orange.  This opinion included a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, it is accorded great probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary opinion of record.

Based on the foregoing, the Board finds that, while there is conflicting evidence regarding the nature of the Veteran's neuropathy, to include the September 2008 and June 2010 diagnoses of carpal tunnel syndrome, the Board resolves all doubt in his favor and finds that, based on the most recent NCS/EMG, he currently has a diagnosis of bilateral upper and lower extremity sensorimotor polyneuropathy.  While it is not clear whether such may be considered early-onset peripheral neuropathy from a medical standpoint, the Board finds that, when resolving all doubt in the Veteran's favor, service connection for such disorder is warranted on a direct basis.  

Specifically, the Board finds that the Veteran and his spouse have competently and credibly provided lay evidence regarding the onset of symptomatology later associated with his bilateral upper and lower extremity sensorimotor polyneuropathy, to include numbness and tingling of the hands and feet, shortly after service as well as a continuity of such symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Moreover, the December 2015 private physician opined that there was a greater than 50 percent chance that the Veteran's neuropathy was related to Agent Orange based upon the credible statements of the Veteran and his spouse with regard to the nature and timing of his symptoms, and the elimination of other possible etiology causes for the condition.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that his currently diagnosed bilateral upper and lower extremity sensorimotor polyneuropathy is related to his acknowledged in-service exposure to herbicides.  Consequently, service connection for such disorder is warranted.


ORDER

Service connection for bilateral upper and lower extremity sensorimotor polyneuropathy is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


